UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                No. 02-4880
WILLIAM HENRY MILLER, a/k/a
Frances M. Buck,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Eastern District of North Carolina, at Raleigh.
                James C. Fox, Senior District Judge.
                             (CR-02-38)

                      Submitted: July 29, 2003

                      Decided: August 28, 2003

    Before TRAXLER, KING, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Sue Genrich Berry, BOWEN, BERRY, POWERS & SLAUGHTER,
P.L.L.C., Wilmington, North Carolina, for Appellant. Frank D. Whit-
ney, United States Attorney, Anne M. Hayes, Assistant United States
Attorney, Raleigh, North Carolina, for Appellee.
2                      UNITED STATES v. MILLER
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   William Henry Miller was convicted of possession with intent to
distribute fifty or more grams of cocaine base and cocaine hydrochlo-
ride, in violation of 21 U.S.C. § 841(a)(1) (2000), possession of a fire-
arm during and in relation to a drug trafficking crime, in violation of
18 U.S.C. § 924(c)(1) (2000), and possession of a firearm by a con-
victed felon, in violation of 18 U.S.C. § 922(g)(1) (2000). Miller’s
counsel has filed an appeal under Anders v. California, 386 U.S. 738
(1967). Miller has been accorded the opportunity to file a pro se sup-
plemental brief, but has not done so.

   First, Miller asserts the evidence was insufficient to sustain his
conviction for possession of a firearm during and in relation to a drug
trafficking crime, in violation of 18 U.S.C. § 924(c)(1) (2000). In
assessing a challenge to the sufficiency of evidence, we must uphold
a guilty verdict if, viewing the evidence in the light most favorable
to the Government, there is substantial evidence to support it. Glasser
v. United States, 315 U.S. 60, 80 (1942). Applying this standard of
review, we find that the evidence is easily sufficient to support Mil-
ler’s conviction. 18 U.S.C. § 924(c)(1) (2000); United States v.
Lomax, 293 F.3d 701, 705 (4th Cir.), cert. denied, 123 S. Ct. 555
(2002).

   Second, Miller asserts the district court gave erroneous jury
instructions on the charge for possession of a firearm during and in
relation to a drug trafficking crime. We review this challenge for plain
error because Miller did not object to the jury instructions in district
court. Fed. R. Crim. P. 52(b); United States v. Olano, 507 U.S. 725,
733-37 (1993). Like Miller’s challenge to the sufficiency of evidence,
his challenge to the jury instructions lacks merit. The instructions,
taken as a whole, adequately state the controlling legal principles.
United States v. Cobb, 905 F.2d 784, 788-89 (4th Cir. 1990).
                        UNITED STATES v. MILLER                         3
   Third, Miller asserts his convictions were tainted by inconsistent
testimony from law enforcement officers. We review this issue for
plain error because Miller has raised it for the first time on appeal.
Fed. R. Crim. P. 52(b); Olano, 507 U.S. at 733-37. Once again, we
conclude that this claim is meritless. Miller has failed to establish that
the challenged testimony was inconsistent or misleading, and even if
he had more support for this contention, we would be unable to revisit
the issue of witness credibility. United States v. Beidler, 110 F.3d
1064, 1067 (4th Cir. 1997) ("[T]he jury, not the reviewing court,
weighs the credibility of the evidence and resolves any conflicts in the
evidence presented." (internal quotation marks omitted)).

   Accordingly, we affirm Miller’s convictions and sentences. In
accordance with Anders, we have reviewed the entire record in this
case and find no other meritorious issues for appeal. At this time, we
deny Miller’s counsel’s motion to withdraw from the case. This Court
requires that counsel inform her client, in writing, of his right to peti-
tion the Supreme Court of the United States for further review. If the
client requests that a petition be filed, but counsel believes that such
a petition would be frivolous, then counsel may move in this court for
leave to withdraw from representation. Counsel’s motion must state
that a copy thereof was served on the client.

                                                             AFFIRMED